Per Curiam.
This is a bill in equity to enjoin the respondent from violating the “Fair trade act,” G. L. 1956, chap. 12 of title 6. The respondent demurred to the bill and raised certain questions of law of such doubt and importance in the opinion of the justice of the superior court who heard the demurrer that they ought to be determined by the supreme court before further proceedings were had in the superior court. The justice accordingly certified the questions for our determination pursuant to G. L. 1956, §9-24-26.
Factor, Chernick & Hillman, William C. Hillman, for complainant.
Abedon & Abedon, Herbert J. Abedon, Bernard B. Abedon, for respondent.
Levy, Carroll, Jacobs & Kelly, Daniel Jacobs, amicus curiae.
Upon consideration of the case the court found itself evenly divided and therefore no answers could be given to the questions certified. For this reason the records certified to this court will be remitted to the superior court without opinion unless, within three days from the filing hereof, the parties request in writing that this court retain the case and grant a rehearing before the full bench at the next session of the court in October 1964.